



EXHIBIT 10.4
RESTRICTED STOCK AWARD AGREEMENT
 
Issued Pursuant to the
Barnes & Noble Education, Inc. Amended and Restated Equity Incentive Plan
 
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of the grant
date (“Grant Date”) set forth in the attached Restricted Stock Award Certificate
(the “Certificate”), represents the grant of such number of Shares of Restricted
Stock set forth in the Certificate by Barnes & Noble Education, Inc. (the
“Company”), to the person named in the Certificate (the “Participant”), subject
to the terms and conditions set forth below, the Certificate and the provisions
of the Barnes & Noble Education, Inc. Amended and Restated Equity Incentive Plan
(the “Plan”).
 
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
 
1. Grant of Restricted Stock. The Company hereby grants to the Participant the
number of Shares of Restricted Stock set forth in the Certificate, subject to
the terms and conditions of the Plan and this Agreement. As soon as practicable
after the Grant Date, the Company shall cause to be transferred on the books of
the Company, Shares registered in the name of the Company, as nominee for the
Participant, evidencing the Restricted Stock covered by this Agreement, but
subject to forfeiture to the Company retroactive to the Grant Date, if the
Certificate is not duly executed by the Participant and timely returned to the
Company. Until the lapse or release of all restrictions applicable to a grant of
Restricted Stock, the share certificates representing such Restricted Stock
shall be held in custody by the Company or its designee.


2. Vesting Period. (a) In General. Subject to the terms of this Agreement, the
Certificate and the Plan, Shares of Restricted Stock granted hereunder are
eligible to vest as indicated in the Certificate. For such vesting to occur on
any vesting date set forth therein, the Participant must be continuously
employed by or providing services to the Company or any of its Affiliates from
the Grant Date through such vesting date. Except as set forth in Section 6
below, if the Participant’s employment or service terminates before the last
vesting date set forth in the Certificate, all Shares of Restricted Stock
granted hereunder that are unvested as of the date of termination of employment
or service shall be forfeited.
 
(b) Vesting. Except as set forth in Section 6 or Section 12 below, in no event
shall a Participant have any rights to these Shares of Restricted Stock granted
hereunder prior to the date such Shares vest pursuant to the vesting schedule
set forth in the Certificate.
 
3. Voting Rights. All Shares of Restricted Stock issued hereunder, whether
vested or unvested, shall have full voting rights accorded to outstanding
Shares.


4. Dividend Rights. (a) Cash Dividends. The Participant shall be entitled to
receive any cash dividends paid with respect to Shares of Restricted Stock
granted hereunder. Any such cash dividends shall not be distributed unless,
until and except to the extent that the Restricted Stock vests.
 
(b) Non-Cash Dividends. Any stock dividends or other distributions or dividends
of property other than cash with respect to Shares of Restricted Stock granted
hereunder shall be subject to the same forfeiture restrictions and restrictions
on transferability as apply to the Restricted Stock with respect to which such
property was paid.


1



--------------------------------------------------------------------------------





 
5. Nontransferability. (a) In General. Except as may be provided in Section 5(b)
below, these Shares of Restricted Stock granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, until such Shares have
vested in accordance with Section 2 hereof and except as provided in the Plan.
No assignment or transfer of any Shares of Restricted Stock in violation of this
Section 5, whether voluntary or involuntary, by operation of law or otherwise,
except by will or the laws of descent and distribution or as otherwise required
by applicable law, shall vest in the assignee or transferee any interest
whatsoever.
 
(b) Transfers With The Consent of the Committee. With the consent of the
Committee, a Participant may assign or transfer unvested Shares of Restricted
Stock to the Participant’s spouse, domestic partner and/or children (and/or
trusts and/or partnerships established for the benefit of the Participant’s
spouse, domestic partner and/or children or in which the Participant is a
beneficiary or partner) (each transferee thereof, a “Permitted Assignee”);
provided, however, that such Permitted Assignee(s) shall be bound by and subject
to all of the terms and conditions of the Plan, the Certificate and this
Agreement relating to the transferred Shares of Restricted Stock and shall
execute an agreement satisfactory to the Company evidencing such obligations;
and provided further that such Participant shall remain bound by the terms and
conditions of the Plan, the Certificate and this Agreement. Notwithstanding the
foregoing, in no event shall the Shares of Restricted Stock (or any rights and
obligations thereunder) be transferred to a third party in exchange for value
unless such transfer is specifically approved by the Company’s stockholders. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section 5(b).


6. Termination. (a) Death. In the event a Participant dies while employed by or
providing services to the Company or any of its Affiliates, all restrictions set
forth herein shall lapse and any unvested Shares of Restricted Stock held by
such Participant (or his or her Permitted Assignee) shall immediately vest in
the estate of such Participant or in any person who acquired such Shares of
Restricted Stock by bequest or inheritance, or by the Permitted Assignee.
References in this Agreement to a Participant shall include any person who
acquired Shares of Restricted Stock from such Participant by bequest or
inheritance.
 
(b) Disability. In the event a Participant ceases to perform services of any
kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested Shares of Restricted Stock shall immediately
vest in the Participant, or his guardian or legal representative, or a Permitted
Assignee, as of the first date of permanent and total disability (as determined
in the sole discretion of the Committee). For purposes of this Agreement, the
term “permanent and total disability” means the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion, (1) whether a Participant has ceased to perform services of any kind
due to a permanent and total disability and, if so, (2) the first date of such
permanent and total disability.
 
7. Administration. (a) Generally. This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the


2



--------------------------------------------------------------------------------





Certificate, all of which shall be binding upon the Participant and Permitted
Assignees. Any inconsistency between this Agreement or the Certificate (on the
one hand) and the Plan (on the other hand) shall be resolved in favor of the
Plan.


(b) Conflicts. The order of precedence as between the Plan, this Agreement or
the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows: If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be). If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be).
 
8. Adjustments. The number of Shares of Restricted Stock granted hereunder shall
be subject to adjustment in accordance with Section 11.2 of the Plan.
 
9. Exclusion from Other Computations. By acceptance of these Shares of
Restricted Stock granted hereunder, the Participant hereby agrees that any
income or gain realized upon the receipt or disposition of the Shares is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages”, “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus, severance or deferred compensation plan of the Company or
any of its Affiliates.
 
10. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require the Participant or Permitted Assignee to pay, any
federal, state, local or foreign income taxes, withholding taxes, or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant or vesting of Shares of Restricted Stock, the
transfer of any Shares of Restricted Stock, the making of an election under
Section 83(b) (or any similar provision) of the Internal Revenue Code of 1986
(the “Code”), or any other taxable event occurring pursuant to the Plan
(including, without limitation, the payment of dividends on unvested Shares of
Restricted Stock), this Agreement or the Certificate. If, notwithstanding the
foregoing, the Participant (or Permitted Assignee) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due to such
Participant or Permitted Assignee or to take such other action as may be
necessary to satisfy such Withholding Taxes. In satisfaction of the requirement
to pay Withholding Taxes (but only if the [Section 83(b)] Election defined below
has not been made with respect to the Restricted Stock granted hereunder), the
Company, in its sole discretion, may elect to satisfy the obligation for
Withholding Taxes by retaining a sufficient number of Shares of Restricted Stock
that it would otherwise deliver on a particular vesting date equal to the amount
of any Withholding Taxes due on such vesting date. Notwithstanding the foregoing
discretion, the Company shall satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares of Restricted Stock that it would
otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date, unless the Participant has either
(a) made the [Section 83(b)] Election defined below or (b) provided the Company
with written notice at least 30 days (or such lesser period as may be permitted
by the Company in its sole


3



--------------------------------------------------------------------------------





discretion) in advance of such vesting date that the Participant will pay the
Withholding Taxes in cash. For purposes of the preceding two sentences, where
the Company is to retain Shares to satisfy the obligation for Withholding Taxes,
the net amount of Shares to be delivered to the Participant on a vesting date
shall equal the total number of Shares otherwise deliverable to the Participant
on such vesting date (pursuant to Section 1 hereof and the Certificate), less
such number of Shares having an aggregate Fair Market Value equal to the amount
of such Withholding Taxes (as determined in the Committee’s sole discretion).
 
11. Registration; Legend. The Company may postpone the issuance and delivery of
these Shares of Restricted Stock granted hereunder until (a) the admission of
such Shares to listing on any stock exchange or exchanges on which Shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.
 
The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares of Restricted Stock granted hereunder unless
counsel for the Company is of the opinion as to any such certificate that such
legend is unnecessary:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
  
12. Change of Control. (a) In the event of the occurrence of a Change of Control
of the Company, the Shares of Restricted Stock shall be treated in accordance
with Article 10 of the Plan.


(b) Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company within 24 months following
such Change of Control, these Shares of Restricted Stock granted hereunder or
any award substituted therefor held by the Participant at the time of the Change
of Control shall vest as of the day immediately preceding the date of
termination unless the termination was made by the successor company for cause.
For purposes of this Agreement, “cause” shall mean either (i) material failure
by the Participant to perform his or her duties (other than as a result of
incapacity due to physical or mental illness) during his or her employment with
the Company after written notice of such breach or failure and the Participant
failed to cure such breach or failure to the Company’s reasonable satisfaction
within five days after receiving such written notice; or (ii) any act of fraud,
misappropriation, misuse, embezzlement or any other material act of dishonesty
in respect of the Company or its funds, properties, assets or other employees.
  


4



--------------------------------------------------------------------------------





13. Miscellaneous.
 
(a) No Right to Employment. Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.
 
(b) Successors. All obligations of the Company under the Plan, this Agreement
and the Certificate, with respect to these Shares of Restricted Stock granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


(c) Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


(d) Consent to Board or Committee Action. By accepting this grant of Shares of
Restricted Stock, the Participant and each person claiming under or through the
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.


(e) Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of Shares
of Restricted Stock. In addition, the Committee may at any time or from time to
time amend the terms and conditions of this grant of Shares of Restricted Stock
in accordance with the Plan.


(f) Governmental Approvals. This Agreement and the Certificate shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
  
(g) Governing Law. To the extent not preempted by federal law, this Agreement
and the Certificate shall be governed by, and construed in accordance with the
laws of the State of Delaware.
  
(h) Section 83(b) Election. If the Participant makes the election contemplated
by Section 83(b) of the Code (a “Section 83(b) Election”) (or any similar
provision of federal, state or local law) with respect to the Shares of
Restricted Stock granted hereunder, the Participant shall provide the Company
with a copy of such election within 30 days after the Grant Date (or such
earlier date required by law) and otherwise comply with the provisions of this
Section 13(h). The Participant hereby agrees, as a condition precedent to any
issuance of Shares of Restricted Stock under this Agreement, that on or prior to
the date of filing of any Section 83(b) Election with respect to such Shares of
Restricted Stock, Participant shall satisfy the Company’s Withholding Tax
obligations with respect to such Section 83(b) Election by tendering payment to
the Company, in readily available funds, of an amount equal to such Withholding
Tax obligation (or enter into such other arrangement as shall be acceptable to
the Company to satisfy such Withholding Tax obligation).
 
(i) No Tax Advice. Participant hereby acknowledges that the Company has not
provided any specific tax advice to Participant in connection with his or her
participation in the Plan. Participant understands and acknowledges that the
Section 83(b) Election is valid only if made within 30 days after


5



--------------------------------------------------------------------------------





the Grant Date. Participant will consult with his or her own tax advisors with
respect to any tax consequences relating to a grant of Restricted Stock,
participation in the Plan, and the decision of whether or not to make a Section
83(b) Election.
 
(j) Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under, or in connection with
the Plan, this Agreement or the Certificate.


(k)    Exculpation. These Shares of Restricted Stock granted hereunder and all
documents, agreements, understandings and arrangements relating hereto have been
issued on behalf of the Company by officers acting on its behalf and not by any
person individually. None of the Directors, officers or stockholders of the
Company nor the Directors, officers or stockholders of any Affiliate of the
Company shall have any personal liability hereunder or thereunder. The
Participant shall look solely to the assets of the Company for satisfaction of
any liability of the Company in respect of these Shares of Restricted Stock
granted hereunder and all documents, agreements, understandings and arrangements
relating hereto and will not seek recourse or commence any action against any of
the Directors, officers or stockholders of the Company or any of the Directors,
officers or stockholders of any Affiliate, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to these
Shares of Restricted Stock granted hereunder.
  
(l) Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


(m) Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 120 Mountain View Blvd, Basking Ridge, NJ 07920, Attn:
Human Resources, or at such other address as the Company by notice to the
Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.


  


6

